DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-11, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0308818 A1) in view of Han (US 2015/0041867 A1).

a workpiece holder (1010) arranged within the process chamber, and configured to support the workpiece; 
a temperature control system coupled to the workpiece holder, and configured to control the temperature of the workpiece holder at two or more setpoint temperatures, Wang discloses [0030] Support assembly 1010 may have a support assembly channel 1004 for flowing a heat transfer fluid through support assembly 1010 thereby affecting the substrate temperature. [0037] The temperatures of the process chamber body 1012 and the substrate may each be controlled by flowing a heat transfer medium through chamber body channel 1013 and support assembly channel 1004, respectively. Support assembly channel 1004 may be formed within support assembly 1010 to facilitate the transfer of thermal energy. Chamber body 1012 and support assembly 1010 may be cooled or heated independently. For example, a heating fluid may be flown through one while a cooling fluid is flown through the other. [0038] Other methods may be used to control the substrate temperature. The substrate may be heated by heating the support assembly 1010 (or a portion thereof, such as a pedestal) with a resistive heater or by some other means. [0039] During exposure to precursors (including for example plasma effluents and oxidizing agents), the substrate may be maintained below the temperatures given previously, between about 15.degree. C. and about 50.degree. C., between about 22.degree. C. and about 40.degree. C., or near 30.degree. C. in disclosed embodiments. [0049] System controller 1157 is used to control motors, valves, flow controllers, power the sublimation temperature is greater than 90.degree. C. [0021] The substrate is heated to sublimate the solid by-products (operation 135). The temperature of the solid residue and the silicon oxide may be raised above one of 90.degree. C., 100.degree. C., 120.degree. C. or 140.degree. C. during the sublimation, in disclosed embodiments.
a gas distribution system coupled to the process chamber, and arranged to supply one or more process gases into the process chamber, Wang discloses [0034] A gas supply panel (not shown) is typically used to provide process gas(es) to the processing chamber 1001 through one or more apertures 1051. The particular gas or gases that are used depend upon the process or processes to be performed within the chamber 1001. Illustrative gases can include, but are not limited to one or more precursors, reductants, catalysts, carriers, purge, cleaning, or any mixture or combination thereof. Typically, the one or more gases introduced to the processing chamber 1001 flow into plasma volume 1061 through aperture(s) 1051 in top plate 1050. Alternatively or in combination, processing gases may be introduced more directly through aperture(s) 1052 into substrate processing region 1040. Aperture(s) 1052 bypass the remote 
Wang discloses [0025] A variety of precursors may be flowed into the substrate processing region or the remote plasma region to create plasma effluents as described herein. Generally speaking, a fluorine-containing precursor may be used to augment or replace the nitrogen-trifluoride used in the examples discussed above. The fluorine-containing precursor may include one or more of nitrogen trifluoride, hydrogen fluoride, diatomic fluorine, monatomic fluorine and fluorine-substituted hydrocarbons. Similarly, a hydrogen-containing precursor may be used to augment or replace the ammonia used in the examples discussed previously. The hydrogen-containing precursor may include one or more of atomic hydrogen, molecular hydrogen and ammonia. The hydrogen-containing precursor may be fluorine-free and the fluorine-containing precursor may be hydrogen-free. The inventors have also found that the hydrogen-containing precursor may be HF.
As cited above Wang clearly suggest:
a) 	NF3 augmented by HF for the fluorine-containing precursor making the process gas in the first step including N, H and F.
NH3) augmented by HF for the hydrogen-containing precursor making the process gas in the second step including N, H and F used simultaneously.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

It is noted that Wang does not expressly disclose the system is configured to control the temperature of the workpiece holder at a first setpoint temperature in the range of 35 degrees C to 100 degrees C, and adjust and control the temperature of the workpiece holder at a second setpoint temperature at or above 100 degrees C.
However, Wang discloses temperature setpoints ranges overlapping the temperature ranges claimed by the applicant. In absence of any unexpected results, overlapping ranges are held obvious.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the heat fluid flowing through channel 1004 in the support assembly 1010 to control the support assembly and substrate temperature during the exposing and the sublimation steps because Wang shows criticality of substrate temperature control during both steps, and Wang discloses means for controlling such temperatures.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the disclosed means of temperature controls when the criticality of temperature control is taught, and suggested, in the same disclosure. It would have been 
As a result Wang, at least, suggests controlling the substrate pressure for both disclosed processing steps. Since the preferred temperatures have been disclosed by Wang, controlling the substrate temperature means setting the substrate temperature through the heat transfer fluid.
Wang discloses [0020] Operations 120-135 may be repeated an integral number of times to remove a selectable amount of material (i.e. removing a target thickness). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the disclosed means of controls to repeat an integral number of times to remove a selectable amount of material (i.e. removing a target thickness) when repeating is taught, and suggested, in the same disclosure. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to control the whole etching process including any repeating.

It is also noted that Wang is silent about a specific structure to be etched or dry removed. Namely Wang is silent about the process chamber receives the workpiece with an exposed layer, a patterned layer above the exposed layer, the target layer above the patterned layer, and the exposed layer is exposed through openings in the patterned layer and the target layer.
Han discloses various embodiments provide FinFETs and methods for forming the same. In an exemplary method, a semiconductor substrate having sacrificial layers formed thereon is The second sidewall spacers 203 are formed on both sides of the sacrificial layer 201 having the first sidewall spacers 202 formed thereon. Thus, a first sidewall spacer can be located between a second sidewall spacer and one of the two sides of a sacrificial layer. That is, a second sidewall spacer and one of the two sides of a sacrificial layer can have a first sidewall spacer located there between. The first sidewall spacers 202 and the second sidewall spacers 203 can together serve as an etch mask layer for subsequently etching the semiconductor substrate 200 to form a fin. [0036] The second sidewall spacers 203 can be made of a material including a nitride or an oxide. The nitride can include, e.g., SiN. The oxide can include, e.g., SiO.sub.2. The process of forming the second sidewall spacers 203 can include, e.g., a chemical vapor deposition process or an atomic layer deposition process. [0037] The material of the second sidewall spacers 203 and the material of the first sidewall spacers 202 can be different. Because the material of the second sidewall spacers 203 and the material of the first sidewall spacers 202 are different, etching selectivity of 
Han disclosure can be interpreted as the process chamber receives the workpiece with an exposed layer 200 (Figs. 8-9), a patterned layer 202 above the exposed layer 200, the target layer which is the extra thickness to be removed from layer 203 located above the patterned layer, and the exposed layer is exposed through openings in the patterned layer and the target layer.
Han discloses, in his claims 13, when the plurality of second sidewall spacers are etched and the plurality of second sidewall spacers are made of a material including an oxide, the plurality of second sidewall spacers are etched using an SiCoNi etching process, a wet etching process using a DHF, or a combination thereof.
The target layer to be selectively removed which is the excess material of 203 to be removed in order to equate W3 and W4.
One of ordinary skill would have been motivated to process the wafer of Han in the system of Wang in order to take advantage of the greater uniformity of dry etch processes obtained by the system of Wang as suggested by Wang.
	As to claim 2, Wang discloses [0019] Alternatively, the nitrogen trifluoride is flowed through a remote plasma region and excited in a plasma before it is flowed into the substrate processing region. The remote plasma region may be a distinct module from the substrate processing chamber or a compartment within the processing chamber separated from the substrate processing region by a showerhead. Regardless of whether the nitrogen trifluoride is excited in the remote plasma region or flowed directly into the substrate processing region, the flow of the fluorine-containing precursor and associated plasma effluents coat the silicon oxide with a fluorine-containing adsorbate layer or adlayer. Process effluents, including any unreacted fluorine-containing precursors, are then removed from the substrate processing region (operation 125).
	Regarding claims 12-18, Wang discloses [0042] Nitrogen trifluoride (or another fluorine-containing precursor) may be flowed into remote plasma volume 1061 (or directly into substrate processing region 1040 when no remote plasma is used) at rates between about 25 sccm and about 200 sccm, between about 50 sccm and about 150 sccm or between about 75 
As to claim 13, since Wang discloses “Operations 120-135 may be repeated an integral number of times to remove a selectable amount of material” [0020] (i.e. removing a target thickness), and since Wang recognizes [0002] Often it is desirable to have an etch process which etches one material faster than another helping e.g. a pattern transfer process proceed. Such an etch process is said to be selective to the first material. As a result of the diversity of materials, circuits and processes, etch processes have been developed with a selectivity towards a variety of materials. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to repeated an integral number of times to remove any selectable amount of material including removing completely the target layer selectively to other patterned materials which are not intended to be etched e.g. a pattern transfer process because Wang suggests such scheme is often desirable.


Claim Rejections - 35 USC § 103
Claims 3-4, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0308818) in view of Han (US 2015/0041867 A1) as applied to claims 1-2 above, and further in view of Moroz (US 2005/0229854).

As to claim 4, clearly Wang discloses fluid substrate temperature control and resistive heater are two known wafer temperature control options.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the two heating methods of fluid heating and resistive heating. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Moroz discloses an apparatus for controlling the temperature of a substrate which includes a substrate table and a thermal assembly arranged in the substrate table and in thermal communication with a thermal surface of the substrate table. The thermal assembly includes a channel that carries a heat-transfer fluid. The apparatus further includes a fluid thermal unit which includes a first fluid unit configured to control the temperature of the heat-transfer fluid to a first temperature, a second fluid unit configured to control the temperature 
Moroz teaches [0044] In the embodiment of the invention shown in FIG. 7, the outlet flow control unit 731 and the inlet distribution unit 732 may be operated independently of each other. In such a configuration, the volume of heat-transfer fluid leaving the first and second fluid units may be different from the volume of controlled heat-transfer fluid returning to these units (suggesting mixing both fluids). In an embodiment of the invention, the volume of heat-transfer fluid returning to the first unit may be much larger than the volume of heat-transfer fluid returning to the second unit. In this way, a large volume of fluid having a first temperature may readily be available for future use. Such a regime of operation may be advantageous to anticipate large temperature changes (in a cooling phase or a heating phase). In this mode of operation, it may be possible to provide faster heating of the substrate during a heating phase. Conversely, it may be possible to store large volumes of heat-transfer fluid in the second unit in anticipation of a cooling phase. [0047] The outlet flow control unit represented in the different embodiments of the present invention may include a mixer that is configured to supply the 
Moroz teaches other embodiments where two heating fluids are mixed to control the substrate temperature see Figs. 10, 11 and 13-16 and paragraphs [0051- 0052].
Clearly Moroz, at least, suggests a temperature of the heat transfer fluid is changed from the first fluid setpoint temperature to the second fluid setpoint temperature by adjusting a ratio of the heat transfer fluid that is drawn from a heat transfer fluid supply bath at a first heat transfer fluid temperature and a second heat transfer fluid supply bath at a second heat transfer fluid temperature.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Wang by using the two-fluid apparatus of Moroz for controlling the two temperatures setpoints disclosed by Wang.
One of ordinary skill in the art would have been motivated to modify the method of Wang by using the two-fluid apparatus of Moroz in order to improve the temperature control by advantageously anticipating large temperature changes and to provide faster heating of the substrate during the second higher temperature heating phase as suggested by Moroz.
.

Claim Rejections - 35 USC § 103
Claims 5, 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0308818) in view of Han (US 2015/0041867 A1) and Moroz (US 2005/0229854) as applied to claims 3-4 above and further in view of Nangoy et al. (WO/2014/164910) [also published as (US 2015/0366004)].

It is noted that Wang does not expressly disclose the at least one resistive heating element includes a central-zone heating element and an edge zone heating element

Nangoy discloses an electrostatic chuck (workpiece holder) assembly including a dielectric layer with a top surface to support a workpiece. A cooling channel base disposed below the dielectric layer includes a plurality of fluid conduits disposed beneath the top surface. A chuck assembly further includes a plurality of resistive heater rods spatially distribute across the chuck assembly. Fig. 2 shows plurality of fluid channels including a central- zone fluid channel and an edge-zone fluid channel. [0028] A plurality of fluid conduits 241, 242, and 243 are further illustrated in FIG. 2. (Applicant did not claim the central zone and edge zone channels are independently connected). Fig. 2 also shows a plurality of resistive heating elements including a central-zone heating elements and an edge-zone heating elements, [0029] the 169 heater rods 209 are spatially arranged as eight concentric rings of incrementally tuned by independently controlling each of a plurality of resistive heater rods to heat areas of the chuck assembly, and the plurality of fluid conduits to cool areas of the chuck assembly, based on temperature feedback at operations 506 and 508. The last sentence clearly suggests that when two setpoints are used, as is the case of Wang, both setpoint temperatures are established by coupling (different) electrical power to at least one of the resistive heating elements and flowing a (different) heat transfer fluid through at least one of the fluid channels of the workpiece holder.
Nangoy teaches [0020] FIG. 1 is a schematic of a plasma etch system 100 including a chuck assembly 142 in accordance with an embodiment of the present invention. The plasma etch system 100 may be any type of high performance etch chamber known in the art, such as, but not limited to, Enabler.TM.DPS II, AdvantEdge.TM. G3, E-MAX.RTM., Axiom, or Mesa CIP chambers, all of which are manufactured by Applied Materials of CA, USA. Other commercially available etch chambers may similarly utilize the chuck assemblies described herein. While the exemplary embodiments are described in the context of the plasma etch system 100, the chuck assembly described herein is also adaptable to other processing systems used to perform any substrate fabrication process (e.g., plasma deposition systems, etc.) which place a heat load on the chuck.
Nangoy suggests etch rate, selectivity, profile control and uniformity are improved by using his chuck because they all depend on the wafer surface temperature uniformity which is improved [0004], the central-zone fluid channel, the edge-zone fluid channel, the central-zone heating element, and an edge-zone heating element are configured to control heating and 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to further modify the method of Wang by using the chuck workpiece holder of Nangoy in the remote plasma etch chamber of Wang because Wang recognizes the criticality of the temperature control and Nangoy offers a solution that will enhance temperature uniformity control.
One of ordinary skill in the art would have been motivated to modify the method of Wang by using the chuck workpiece holder of Nangoy in the remote plasma etch chamber in order to improve etch rate, selectivity, profile control and uniformity as suggested by Nangoy.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Since Wang discloses “Operations 120-135 may be repeated an integral number of times to remove a selectable amount of material” [0020] (i.e. removing a target thickness), and since Wang recognizes [0002] Often it is desirable to have an etch process which etches one material faster than another helping e.g. a pattern transfer process proceed. Such an etch process is said to be selective to the first material. As a result of the diversity of materials, circuits and processes, etch processes have been developed with a selectivity towards a variety of materials. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to repeated an integral number of times to remove any selectable amount 
Regarding claim 7, the only physically possible way Nangoy can deliver the heating fluid to all channels is through a manifold, there is no other way.
Regarding claim 8, Nangoy discloses [0022] A workpiece 110 is loaded through an opening 115 and clamped to a chuck assembly 142. The workpiece 110 may be any conventionally employed in the plasma processing art and the present invention is not limited in this respect. The workpiece 110 is disposed on a top surface of a dielectric layer 143 disposed over a cooling channel base 144. A clamp electrode (not depicted) is embedded in the dielectric layer 143. In particular embodiments, the chuck assembly 142 includes a plurality of zones, each zone independently controllable to a setpoint temperature. In the exemplary embodiment, the plurality of zones provides independent control over separate azimuthal angles relative to a center of the chuck. In the exemplary embodiment, three independent temperature zones are provided in the chuck with three-fold symmetry about a center of the top surface area of the chuck assembly 142. 
Regarding claim 9, Nangoy discloses [0004] Plasma etch processing of semiconductor wafers (e.g., silicon) requires uniform steady heating or cooling to achieve repeatable results. Process characteristics, such as: etch rate, selectivity, profile control and uniformity all depend upon the wafer's surface temperature. Helium gas is added between a chuck (e.g., electrostatic chuck, or "ESC") surface and wafer as a heat transfer medium. 

Claim Rejections - 35 USC § 103
Claims 14, 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0308818) in view of Han (US 2015/0041867 A1) as applied to claims 1-2 above, Moroz (US 2005/0229854), and further in view of Tang et al. (US 8,501,629 B2).

It is noted that Wang is silent about performing his Siconi.TM. etch on a specific workpiece including the substrate with an exposed layer, a patterned layer above the exposed layer, the target layer above the patterned layer, and the exposed layer is exposed through openings in the patterned layer and the target layer, and wherein the controller is configured to repeatedly perform (a) and (b) until the target layer is removed in a non-plasma environment without removing the exposed layer.
Han discloses various embodiments provide FinFETs and methods for forming the same. In an exemplary method, a semiconductor substrate having sacrificial layers formed thereon is provided. First sidewall spacers and second sidewall spacers are sequentially formed on both sides of each sacrificial layer. The sacrificial layers can be removed. A first width is measured as a distance between adjacent first sidewall spacers, and a second width is measured as a distance between adjacent second sidewall spacers. When the first width is not equal to the second width, the first sidewall spacers or the second sidewall spacers are correspondingly etched such that the first width is equal to the second width. The semiconductor substrate is etched using the first sidewall spacers and the second sidewall spacers as an etch mask, to form fins, such that a top of each fin has a symmetrical morphology (abstract).
silicon-on-insulator) and a patterned mask partially (202 and 203 form a pattern mask (Figs. 10-12) overlying the film stack, wherein the patterned mask includes a patterned layer and a target layer disposed on the patterned layer such that the target layer is above the patterned layer. [0038] For example, in one embodiment, the first sidewall spacers 202 can be made of a material including SiO.sub.2. The second sidewall spacers 203 can be made of a material SiN. 
Han discloses [0044] In Step S105 of FIG. 13 and referring to FIG. 10, when the first width W3 and the second width W4 are not equal, the first sidewall spacers 202 or the second sidewall spacers 203 are etched correspondingly, until the first width W3 and the second width W4 are equal. In one example, when the first width W3 is greater than the second width W4 before etching, the second sidewall spacers 203 can be etched until the first width W3 and the second width W4 are equal. In another example, when the first width W3 is smaller than the second width W4 before etching, the first sidewall spacers 202 can be etched until the first width W3 and the second width W4 are equal. [0045] The process of etching the first sidewall spacers 202 or the second sidewall spacers 203 can include, e.g., a wet etching process, a dry etching process, or a combination thereof. In one embodiment, when the first sidewall spacers 202 are etched and the first sidewall spacers 202 are made of a material including an oxide, a SiCoNi etching process, and/or a wet etching process use an etching liquid including a diluted hydrofluoric acid (or DHF, or dilute HF) can be used for the etching. The DHF can have a volume ratio of water to hydrofluoric acid ranging from about 50:1 to about 1000:1.
SiCoNi etching process proposed by Han etches a target layer which is located on the sides of spacers 202 and/or 203 as well as on the top of spacers 202 and/or 203. Applicant did not claim the target layer is made of a different material that the patterned mask, nor did the applicant claim the target layer is located only on top of the patterned layer.
Han discloses the process chamber receives the workpiece with at least three exposed layers 200, 202 and 203 (Fig. 9), each exposed layer having a different material composition and wherein one of the exposed layers is a target layer to be selectively removed which is the excess material of 203 to be removed in order to equate W3 and W4.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to apply the SiCoNi etching process of Wang to the FinFet features of Han because Han suggests any SiCoNi etching process can be used to trim the spacers’ width.
One of ordinary skill in the art would have been motivated to apply the SiCoNi etching process of Wang to the FinFet features of Han in order to ensure that just a couple of monolayers are removed during each etch cycle, which is desirable when the W3/W4 widths of Han need to be matched with higher precision as critical dimensions of the features keep shrinking as higher integration is required.
When the trimming SiCoNi etching process is terminated, the target material completely removed from the workpiece without removing the pattern layer and the film stack (Fig. 10 of Han and [0043]-[0053]). 

As to the limitations of repeated alternative cycles. Tang teaches The SiConi.TM. etch may be performed in multiple steps to also reduce the roughness of the post-etch surface. A process to remove a total film thickness may proceed in two separate steps, each step including an abbreviated SiConi.TM. which removes 30% to 80% of the total film thickness. Each step includes an etch and an anneal to sublimate the solid residue. During a repeated SiConi.TM. process, the substrate may be maintained at a relatively high substrate temperature during the etch to allow a smaller temperature increase to sublimate the solid residue. The reduction in the differential heat required for sublimation allows the anneal step to be shortened, shortening the overall process and allowing a relatively high net throughput. A process to remove a total film thickness may proceed in more than two steps as well. For example, three, four or five steps may be used to remove the total film thickness by removing 20% to 40%, 15% to 35% or 10% to 20% of the total film thickness in each step, respectively. The anneal step may be less than about 30 seconds, less than about 20 seconds, less than about 10 seconds or less than about 5 seconds in different embodiments (Col. 5, line 28).
Wang discloses [0020] Operations 120-135 may be repeated an integral number of times to remove a selectable amount of material (i.e. removing a target thickness). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the disclosed means of controls to repeat an integral number of times to remove a selectable 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to apply the SiCoNi etching process of Wang in repeated alternative cycles because Tang teaches it is conventional to do so.
One of ordinary skill would be motivated to apply the SiCoNi etching process of Wang repeated alternative cycles in order to remove more material and obtain a smoother surface as suggested by Tang.

Response to Arguments
Applicant’s arguments, filed 8/4/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive in view of the new amendment to claim 1 requiring the process chamber receives the workpiece with an exposed layer, a patterned layer above the exposed layer, the target layer above the patterned layer, and the exposed layer is exposed through openings in the patterned layer and the target layer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han (US 2015/0041867 A1). The instant office action has been updated to address applicant’s remarks as well as the amendments filed on 8/4/21.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.